DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sukumar (USPG 2021/0358496).

Regarding claims 1 and 19, Sukumar discloses an electronic communications device, method, and system having a user interface including a single input interface for electronic digital assistant and voice control access, the electronic device comprising: 
a single voice function external input interface for accessing both a voice control function for controlling local electronic communications device functions via voice and an electronic digital assistant function for performing infrastructure-based electronic digital assistant functions via voice (figure 2, steps 110, 112, and 122, determining whether the request is an onboard-based or cloud-based request); 
one of an audio and haptic feedback interface for providing respective audio and haptic feedback to a user of the electronic communication device (figure 4, speaker for providing feedback); 
a microphone; a memory; a transceiver; and a controller (figure 4, microphone, speaker, memory, transceiver, and controller) configured to: detect a first activation of the single voice function external input interface (paragraph 118, listening for wakeup word to activate ASR), and responsively: 
play back, via the one of the audio and haptic feedback interface, a first audio or haptic feedback indicative of activation of a voice input function (paragraphs 53-54 together with 81-83, the converted text file can be synthesized into speech and outputted to the user via speaker); 
monitor, via the microphone, for a particular one of two or more pre-configured voice control keywords, at least a first particular one of the two or more pre-configured voice control keywords associated with a particular local PAT25142-US-PRI - 44electronic communications device function and at least a second particular one of the two or more pre-configured voice control keywords associated with initiating a particular infrastructure-based electronic digital assistant function (paragraphs 70 and 74-75, “The owner's manual may be digitally input into a voice training system and then processed and stored in a manner such that specific onboard commands can be recognized using natural language commands”); 
when the first particular one of the pre-configured voice control keywords is detected via the monitoring, responsively playing back, via the one of the audio and haptic feedback interface, a second audio or haptic feedback different from the first and indicative of acknowledgement of a voice instruction to perform the particular local electronic communications device function (paragraphs 70 and 74-75, “The owner's manual may be digitally input into a voice training system and then processed and stored in a manner such that specific onboard commands can be recognized using natural language commands” and paragraph 115, “… if the requested action is a request to “Call John”, the computing device 28 may generate the natural language output text data file 234 including a message stating, “Calling John.””), and performing the particular local electronic communications device function (paragraph 113 and/or figure 2, step 126); 
when the second particular one of the pre-configured voice control keywords is detected via the monitoring (paragraphs 75 and 102, weather request), responsively: play back, via the one of the audio and haptic feedback interface, a third audio or haptic feedback different from the first and second and indicative of acknowledgement of a voice instruction to initiate the particular infrastructure-based electronic digital assistant function (paragraph 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120); 
perform, via the transceiver and as a function of one of an intent captured via the second particular one of the pre-configured voice control keywords and a further intent captured via the microphone after play back of the third audio or haptic feedback, the particular infrastructure-based electronic digital assistant function (paragraphs 107 and 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120, “after play back” can be interpreted as 1) further input from the user following playback indicated in paragraph 115 or 2) input from user to resolve ambiguity discussed in paragraph 119); and 
provide, via one of a display and a speaker, a result of the particular infrastructure-based electronic digital assistant function received PAT25142-US-PRI - 45via the transceiver (paragraphs 107 and 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120).  

Regarding claim 20, Sukumar discloses a system for interfacing with an electronic communications device having a user interface including a single input interface for accessing an electronic digital assistant and voice control, the system comprising: an electronic communications device having a user interface including a single input interface for electronic digital assistant and voice control access, the electronic device PAT25142-US-PRI - 52comprising: a single voice function external input interface for accessing both a voice control function for controlling local electronic communications device functions via voice and an electronic digital assistant function for performing infrastructure-based electronic digital assistant functions via voice; one of an audio and haptic feedback interface for providing respective audio and haptic feedback to a user of the electronic communication device; a microphone; a memory; a transceiver; and a controller configured to: detect a first activation of the single voice function external input interface, and responsively: play back, via the one of the audio and haptic feedback interface, a first audio or haptic feedback indicative of activation of a voice input function; monitor, via the microphone, for a particular one of two or more pre- configured voice control keywords, at least a first particular one of the two or more pre-configured voice control keywords associated with a particular local electronic communications device function and at least a second particular one of the two or more pre-configured voice control keywords associated with initiating a particular infrastructure-based electronic digital assistant function; when the first particular one of the pre-configured voice control keywords PAT25142-US-PRI - 53is detected via the monitoring, responsively playing back, via the one of the audio and haptic feedback interface, a second audio or haptic feedback different from the first and indicative of acknowledgement of a voice instruction to perform the particular local electronic communications device function, and performing the particular local electronic communications device function; when the second particular one of the pre-configured voice control keywords is detected via the monitoring, responsively: play back, via the one of the audio and haptic feedback interface, a third audio or haptic feedback different from the first and second and indicative of acknowledgement of a voice instruction to initiate the particular infrastructure-based electronic digital assistant function (see claim 1 above; these steps are similar to claim 1); provide, via the transceiver and to an infrastructure-based natural language processing server, one of an intent captured via the second particular one of the pre-configured voice control keywords and a further intent captured via the microphone after play back of the third audio or haptic feedback for performing the particular infrastructure-based electronic digital assistant function (see figure 4; also paragraphs 117-119, analyzing input to determine intent); and provide, via one of a display and a speaker, a result of the particular infrastructure-based electronic digital assistant function received via the transceiver (paragraph 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120); an infrastructure natural language processing server (figure 4, NLU backend 206) comprising: a second memory; PAT25142-US-PRI - 54a second transceiver; and a second controller (figure 4, cloud computing device 226-228 inherently including all these elements) configured to: receive, via the second transceiver and from the electronic communications device, the one of the intent captured via the second particular one of the pre-configured voice control keywords and the further intent captured via the microphone after play back of the third audio or haptic feedback for performing the particular infrastructure-based electronic digital assistant function (paragraphs 111-112 and 115, processing cloud-based request at cloud system); perform the particular infrastructure-based electronic digital assistant function (paragraphs 111-112 and 115, processing cloud-based request at cloud system); and transmit, via the second transceiver, the result of the particular infrastructure-based electronic digital assistant function to the electronic communications device via the second transceiver for play back (paragraphs 111-112 and 115, processing cloud-based request at cloud system and then transmitting back results).

Regarding claims 3-7 and 15-17, Sukumar further discloses the electronic communications device of claim 1, wherein the second particular one of the pre-configured voice control keywords is one of a plurality of pre-configured voice control keywords each further including a different integrated intent for performing the particular infrastructure-based electronic digital assistant function without requiring an additional voice input from a user of the electronic communications device (paragraph 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120, “after play back” can be interpreted as 1) further input from the user following playback indicated in paragraph 115 or 2) input from user to resolve ambiguity discussed in paragraph 119); and wherein the third audio or haptic feedback is one indicative of successful recognition of the intent captured via the second particular one of the pre-configured voice control keywords (paragraph 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120); wherein the single voice function external input interface provides access to no other functions at the electronic communications device than for accessing the electronic digital assistant and voice control functions (paragraph 99, “turn off or deactivate other selected electronic devices when the user”); wherein the single voice function external input interface is a soft or hard button dedicated to accessing the electronic digital assistant and voice control functions (paragraphs 97-100, the use of wake word is functionally equivalent to a soft button); wherein the single voice function external input interface is integrated in a speaker grill of the electronic communications device (figure 1, in-vehicle speaker inherently include grill; and in-vehicle system is integrated with speaker; also see paragraphs 53-54); wherein the single voice function external input interface is held activated while the first or second particular one of the pre-configured voice control keywords is voiced and is released and thus deactivated substantially immediately thereafter (within the scope of the reference; once the wake word is detected, system wakes up and waiting for additional input); wherein the first particular one of the pre-configured voice control keywords is one selected from a volume change control for changing a playback volume at the electronic communications device, a channel change for changing a communications channel at the electronic communications device, a talkgroup target change for changing a target talkgroup at the electronic communications device, a battery status query for querying a battery status of the electronic communications device, and a private call target change for changing a private call target at the electronic communications device (paragraph 80, change volume); wherein the second particular one of the pre-configured voice control keywords is one selected from a general electronic digital assistant activation keyword, a drivers license lookup electronic digital assistant activation keyword, a vehicle identification number lookup electronic digital assistant activation keyword, a location request electronic digital assistant activation keyword, and a video feed request electronic digital assistant activation keyword (paragraphs 59-60, “OK Google” or “Siri”); and wherein the first particular one of the pre-configured voice control keywords is a volume change control for changing a playback volume at the electronic communications device, and the second particular one of the pre-configured voice control keywords is a general electronic digital assistant activation keyword (paragraph 80, change volume; and paragraphs 59-60, “OK Google” or “Siri”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sukumar (USPG 2021/0358496) in view of Le Chevalier (USPN 10891947).

Regarding claim 2, Sukumar further discloses the electronic communications device of claim 1, wherein the third audio or haptic feedback is one indicative of a successful transition into an electronic digital assistant intent recognition mode (paragraphs 53-54 together with 81-83 and 115, the converted text file can be synthesized into speech and outputted to the user via speaker); and wherein the controller further is configured to: after playing back the third audio or haptic feedback and while the single voice function external input interface is activated, entering an electronic digital assistant intent capture mode and capture, via the microphone, the further intent captured via the microphone (paragraph 115, “… if the requested action is to purchase tickets for a movie, the computing device 28 may generate a natural language output text data file including a message stating, “Tickets for movie X have been purchased from the local movie theater.””; also see figure 2, steps 116-120, “after play back” can be interpreted as 1) further input from the user following playback indicated in paragraph 115 or 2) input from user to resolve ambiguity discussed in paragraph 119; after feedback, the process continues to receive subsequent input). Sukumar fails to explicitly disclose, however, Le Chevalier teaches after exiting the electronic digital assistant intent capture mode, play back, via the one of the audio and haptic feedback interface, a fourth audio or haptic feedback different from the first, second, and third, indicative of an exit from the electronic digital assistant intent capture mode (col. 11, lines 34-67, generating an audio message indicating the assistant if is switching off).  
Since Sukumar and Le Chevalier are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of outputting a message to the user indicating that the assistant is switching off.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sukumar (USPG 2021/0358496) in view of Albrecht et al. (USPG 2021/0174921, hereinafter referred to as Albrecht).

Regarding claim 14, Sukumar fails to explicitly disclose, however, Albrecht teaches the electronic communications device of claim 1, further comprising a push-to-talk button that, once depressed, initiates a full or half duplex talkgroup or private voice call to one or more other electronic communications device operators as a function of a currently selected target at the electronic communications device (paragraphs 36 and 62, push-to-talk communication devices).  
Since Sukumar and Albrecht are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using push-to-talk devices to communicate with each other.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 8-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al. (USPG 2021/0035571) teaches providing notification to the user indicating that the ASR is activated (paragraph 29).  Mozer (USPG 2020/0034108) teaches determine a verbal message replying to/acknowledging the voice query/command, a tone, a piece of music, or some other sound.  Sharifi (USPG 2019/0115026) teaches playback audio confirmation that “Call Mom” was detected and is to be initiated (paragraph 35).  Liu et al. (USPN 10854206) teaches playing back a prompt after recognizing command to control the local computing device.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/           Primary Examiner, Art Unit 2656